Case 2:18-ap-01296-RK           Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                    Desc
                                 Main Document Page 1 of 30



 1   Daren M. Schlecter, Esq. (SBN 259537)
     Law Office of Daren M. Schlecter, A Prof. Corp.
 2   1925 Century Park East, Suite 1180                                   FILED & ENTERED
     Los Angeles, CA 90067
 3   Telephone (310) 553-5747
     Telecopier (310) 553-5487                                                 DEC 07 2020
 4
     Attorney for Plaintiff/Creditor                                      CLERK U.S. BANKRUPTCY COURT
 5   Swift Financial, LLC fka Swift Capital Corporation, Inc              Central District of California
                                                                          BY bakchell DEPUTY CLERK
 6
                                            NOT FOR PUBLICATION
 7                                                                 CHANGES MADE BY COURT
                                  UNITED STATES BANKRUPTCY COURT
 8
                                   CENTRAL DISTRICT OF CALIFORNIA
 9
                                          LOS ANGELES DIVISION
10

11
      In re:                                                  Case No.: 2:18-bk-17205-RK
12
      AVI COHEN,                                              Chapter 7
13
                                                              Adv. No. 2:18-ap-01296-RK
14                                              Debtor.
      SWIFT FINANCIAL, LLC, fka SWIFT                         SEPARATE STATEMENT OF
15    CAPITAL CORPORATION, INC.,                              UNCONTROVERTED FACTS AND
                                                              CONCLUSIONS OF LAW IN SUPPORT
16                         Plaintiff,                         OF PLAINTIFF’S MOTION FOR
                                                              SUMMARY JUDGMENT; ORDER
17    v.                                                      THEREON
18    AVI COHEN,                                              Pursuant to LBR 7056-1(b)(2)
19                                                            Date: October 7, 2020
                                                              Time: 2:30 p.m.
20                                                            Location: SEE CONCURRENTLY FILED
                                                              NOTICE, COURTCALL ONLY
21
                           Defendant.
22

23
               TO THE HONORABLE JUDGE ROBERT KWAN, UNITED STATES
24
     BANKRUPTCY JUDGE, TO DEFENDANT AVI COHEN AND ALL OTHER PARTIES IN
25
     INTEREST:
26
               Plaintiff Swift Financial, LLC hereby submits its Separate Statement of Uncontroverted
27
     Facts and Conclusions of Law (“SUFCL”):
28
                                                          1
Case 2:18-ap-01296-RK        Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                     Desc
                              Main Document Page 2 of 30



 1   A. Swift’s 11 U.S.C §523(a)(2)(A) Claim

 2    UNDISPUTED MATERIAL FACTS                              EVIDENCE SHOWING FACTS ARE
 3                                                           NOT SUBJECT TO DISPUTE
 4       1. On or about May 31, 2017, Avi Cohen              Declaration of Bonnie Carey at ¶8, Exhibit “A”
 5       (“Debtor” or “Cohen”) completed an online
 6       application for his business Perfume
 7       Dynasty with various contact and financial
 8       details in support of the application.
 9       2. On the Application, Cohen indicated he           Declaration of Bonnie Carey at ¶9
10       needed the advance from Swift to “purchase
11       inventory” and represented his monthly
12       gross sales as $83,333.33.
13       3. Concurrently with the application,               Declaration of Bonnie Carey at ¶10
14       Debtor provided documentation to support
15       the information contained in the Application
16       consisting of 4 months of bank statements,
17       proof of active status in the Secretary of
18       State, Business EXP report (which confirms
19       the borrowers business address, active
20       status, ownership and then confirms their
21       trade history), Driver's License and portions
22       of a TLO investigative report (“Financial
23       Documentation”).
24

25

26
27

28
                                                         2
Case 2:18-ap-01296-RK      Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                 Desc
                            Main Document Page 3 of 30



 1     4. On or about May 31, 2017, Swift and             Declaration of Bonnie Carey at ¶11, Exhibit
 2     Cohen entered into a Future Receivables            “B”
 3     Sales Agreement for an advance of
 4     $75,000.00 to his business Perfume
 5     Dynasty, LLC (the “Agreement” or
 6     “FRSA”).
 7     5. In addition to agreeing that Cohen              Declaration of Bonnie Carey at ¶11, Exhibit
 8     would guarantee the debt, he agreed to give        “B”; Declaration of Daren M. Schlecter at ¶12,
 9     Swift two business bank accounts to initiate       Exhibit “E”, Defendant’s Answer to Adversary
10     a weekly ACH debt to repay the advance,            Complaint, within ¶12.
11     and granted Swift a security interest in
12     Debtor’s collateral, including sales and
13     inventory.
14      6. Subsequently, and in reliance on the           Declaration of Bonnie Carey at ¶12;
15      Application and Financial Documentation,          Declaration of Daren M. Schlecter at ¶12,
16      Swift wired $75,000.00 to Cohen on June           Exhibit “E”, Defendant’s Answer to Adversary
17      2, 2017 in exchange for his agreement to          Complaint, within ¶11.
18      repay $92,175.00 in weekly draws in the
19      amount of $2,560.42 until paid in full (the
20      “Advance”).
21     7. On or about June 2, 2017, Swift caused          Declaration of Bonnie Carey at ¶13, Exhibit
22     a UCC Financing Statement to be filed with         “C"; Declaration of Daren M. Schlecter at ¶12,
23     the California Department of State.                Exhibit “E”, Defendant’s Answer to Adversary
24                                                        Complaint, within ¶12.
25

26
27

28
                                                      3
Case 2:18-ap-01296-RK       Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                 Desc
                             Main Document Page 4 of 30



 1     8. The Agreement further required                   Declaration of Daren M. Schlecter at ¶12,
 2     Perfume Dynasty through Debtor, to                  Exhibit “E”, Defendant’s Answer to Adversary
 3     provide and maintain an irrevocable ACH             Complaint, within ¶12.
 4     debit to allow Plaintiff to take of future
 5     receivables to satisfy the amount of
 6     receivables purchased.
 7     9. Defendant’s company Perfume Dynasty, Declaration of Daren M. Schlecter at ¶¶5-6,
 8     LLC incurred at least $63,110.31 in                 Exhibit “B”
 9     business debt at the time he sought monies
10     for the advance from Swift, and which
11     remain unpaid.
12     10. Just days later, in or about June, 2017,        Declaration of Daren M. Schlecter at ¶12,
13     Perfume Dynasty by and through Debtor,              Exhibit “E”, Defendant’s Answer to Adversary
14     defaulted on his first payment under the            Complaint, within ¶13.
15     Agreement, failed to inform Plaintiff prior
16     to debiting payments that there were
17     insufficient funds in the bank account
18     identified under the Agreement, and failed
19     to maintain a bank account that could satisfy
20     the Obligation.
21     11. Debtor maintained multiple other bank           Declaration of Daren M. Schlecter at ¶12,
22     accounts into which he continued to deposit         Exhibit “E”, Defendant’s Answer to Adversary
23     and thus divert sales receipts without              Complaint, within ¶13.
24     repaying Swift.
25

26
27

28
                                                       4
Case 2:18-ap-01296-RK     Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                  Desc
                           Main Document Page 5 of 30



 1     12. Debtor knew at the time he received the       Declaration of Daren M. Schlecter at ¶12,
 2     Advance from Swift that he had closed or          Exhibit “E”, Defendant’s Answer to Adversary
 3     was planning on closing Perfume Dynasty,          Complaint, within ¶20; see also ¶9, Exhibit “C”
 4     LLC.                                              – Certified Copy of 341a Transcript at p. 12,
 5                                                       Lines 1-12; see also ¶14, Exhibit “F” (Requests
 6                                                       for Admission (“RFA”) No. 9 & 13, ¶17,
 7                                                       Exhibit “H” (late responses to Requests for
 8                                                       Admissions), which Plaintiff asserts are both
 9                                                       deemed admitted by operation of law.
10                                                       RFA No. 9: Admit that YOUR first payment to
11                                                       repay Swift under the AGREEMENT bounced
12                                                       in early June,
13                                                       13 2017.
14                                                       RFA No. 13: Admit that YOU knew YOU
15                                                       could not repay the ADVANCE to Swift on
16                                                       May 31, 2017
17

18
19

20

21

22

23

24

25

26
27

28
                                                     5
Case 2:18-ap-01296-RK     Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                    Desc
                           Main Document Page 6 of 30



 1     13. Defendant knew at the time he took the         Declaration of Daren M. Schlecter at ¶14,
 2     Advance from Swift that he had insufficient        Exhibit “F” (Requests for Admission No. 9 &
 3     monies to repay Swift as of May 31, 2017.          13, ¶17, Exhibit “H” (late responses to
 4                                                        Requests for Admissions), which Plaintiff
 5                                                        asserts are both deemed admitted by operation
 6                                                        of law.
 7

 8                                                        RFA No. 11:
 9                                                        Admit that there were sufficient monies from
10                                                        May 31, 2017 to November, 2017 to repay the
11                                                        18 ADVANCE under the AGREEMENT.
12

13                                                        RFA No. 13:
14                                                        Admit that Perfume Dynasty, LLC did not have
15                                                        two full time employees as represented in the
16                                                        28 attached Application YOU submitted to
17                                                        Swift on May 31, 2017
18
19   14. Defendant did not use the monies from            Declaration of Daren M. Schlecter at ¶9,
20      Swift to purchase inventory, but to pay off       Exhibit “C” – Certified Copy of 341a
21      vendors.                                          Transcript at p. 12, Lines 2-12.
22

23

24

25

26
27

28
                                                      6
Case 2:18-ap-01296-RK       Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                    Desc
                             Main Document Page 7 of 30



 1   15. According to Swift’s records, Swift’s first        Declaration of Bonnie Carey at ¶14.
 2       attempt to withdraw monies from Debtor’s
 3       bankruptcy account in the amount of
 4       $2,560.42 bounced on or about June 9,
 5       2017, resulting in an NSF fee. Thus,
 6       Debtor made no payments towards the
 7       Loan.
 8    16.   Defendant admitted at his 341(a)                Declaration of Daren M. Schlecter at ¶9,
 9    meeting of creditors that at the time he closed       Exhibit “C” – Certified Copy of 341a
10    his business, he gave away all of his inventory       Transcript at p. 7, Lines 14-25, p. 8, Lines 1-3
11    for pennies on the dollar.
12    17.   Defendant admitted at his 341(a)                Declaration of Daren M. Schlecter at ¶9,
13    meeting of creditors that he closed Perfume           Exhibit “C” – Certified Copy of 341a
14    Dynasty, LLC in or about June, 2017.                  Transcript, p. 7, Lines 14-18 [Closed the
15                                                          business about a year and half before 341a,
16                                                          which was on September 6, 2018]
17    18.   After defaulting, Swift began phone and         Declaration of Bonnie Carey at ¶15.
18    in writing collection efforts. On or about July
19    10, 2017, Swift emailed a hold demand to
20    Paypal pursuant to the UCC Financing
21    Statement and guarantee under the FRSA.
22    19.   Debtor used his Paypal account(s) to            Declaration of Bonnie Carey at ¶15;
23    operate Perfume Dynasty, LLC.                         Declaration of Daren M. Schlecter at ¶9,
24                                                          Exhibit “C” – Certified Copy of 341a
25                                                          Transcript at p 15-17.
26
27

28
                                                        7
Case 2:18-ap-01296-RK       Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                    Desc
                             Main Document Page 8 of 30



 1    20.   Debtor/Defendant did not keep any               Declaration of Daren M. Schlecter at ¶9,
 2    documents showing the sales of Perfume                Exhibit “C” Certified Copy of 341a Transcript
 3    Dynasty, LLC, including for July, 2017.               at p. 15, Lines 1-8
 4    21.   Debtor did not keep track of sales in the       Declaration of Daren M. Schlecter at ¶9,
 5    operation of Perfume Dynasty, LLC.                    Exhibit “C” Certified Copy of 341a Transcript
 6                                                          at p. 5, Lines 19-24.
 7   22. Debtor’s bankruptcy petition shows that his Declaration of Daren M. Schlecter at ¶¶3-4,
 8      2017 and 2018 gross income from                     Exhibit “A”
 9      operating a business was $0.00.
10   23. Based on the Debtor’s bankruptcy petition          Declaration of Daren M. Schlecter at ¶¶3-4,
11      and testimony at his 341a meeting of                Exhibit “A” (page 32/33 of Debtor’s
12      creditors, Perfume Dynasty, LLC was                 bankruptcy petition showing no gross income
13      struggling financially at the time the              from operation of his business);
14      advance was made to Debtor/Defendant.               Declaration of Daren M. Schlecter at ¶9,
15                                                          Exhibit “C” – Certified Copy of 341a
16                                                          Transcript at p. 7, Lines 14-25, p. 12, Lines 1-
17                                                          12;
18                                                          Declaration of Daren M. Schlecter at ¶12,
19                                                          Exhibit “E”, Defendant’s Answer to Adversary
20                                                          Complaint, within ¶¶ 13, 20
21   24. Swift was never provided notice of any of          Declaration of Bonnie Carey at ¶16.
22      Debtor Avi Cohen's bankruptcy filings.
23      Swift discovered the current bankruptcy
24      filing only after the Debtor had filed for
25      bankruptcy and Swift contacted him in
26      continuing collection efforts in or about
27      July 9, 2018.
28
                                                        8
Case 2:18-ap-01296-RK       Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                   Desc
                             Main Document Page 9 of 30



                                                            LAW SUPPORTING
 1   CONCLUSIONS OF LAW
                                                            CONCLUSIONS OF LAW
 2
                                                            In re Greene, 96 B.R. 279, 283 (9th Cir. BAP
     1. Defendant’s representation that he was              1989).
 3
        using monies from Swift to purchase
 4
        inventory was materially false if it included
 5
        information which is “substantially
 6
        inaccurate” and is of the type that would
 7
        affect the creditor's decision making
 8
        process; to except a debt from discharge, the
 9
        creditor must show not only that the
10
        statements are inaccurate, but also that they
11
        contain important and substantial untruths.
12
                                                            Advanta Nat'l Bank v. Kong (In re Kong), 239
     2. Defendant’s statement of monthly sales of           B.R. 815, 826 (BAP 9th Cir.1999)
13
        $83,333.00 on his Application without any
14
        basis or supporting documentation
15
        constitute a materially fraudulent
16
        misrepresentation as a reckless indifference
17
        to the actual facts, without examining the
18
        available source of knowledge which lay at
19
        hand.
20
                                                            In re Heckencamp, 110 B.R. 1, 2 (Bankr. C.D.
     3. Debtor’s Lack of sale records may be                1989)(Borrower had no records to show what
21
     relevant in considering misrepresentations             he did with the money)
22
     made under 11 U.S.C. §523(a)(2)(A).
23
                                                            Citibank (South Dakota) N.A. v. Lee (In re Lee),
     4. A debtor’s promise while not intending to           186 B.R. 695, 699 (9th Cir. BAP 1995)
24
     pay or knowing that payment would be
25
     impossible is actionable under 11 U.S.C.
26
     §523(a)(2)(A).
27

28
                                                        9
Case 2:18-ap-01296-RK         Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                    Desc
                              Main Document Page 10 of 30



                                                             In re Cole, 226 B.R. 647, 656, fn 12 (9th Cir.
 1    5. Defendant’s ability to repay may be a factor        1998)
 2    in determining the debtor's intent.
                                                             In re Eashai, 87 F.3d 1082, 1090 (9th Cir.
 3    6. The Court may conclude “intent to deceive”          1996); In re Brody, 2017 WL 992408 at *7 (9th
 4    based on circumstantial evidence, including            Cir. BAP 2017).

 5    drawing inferences from the Debtor’s actions
 6    and the surrounding circumstances.
                                                             Field v. Mans, 516 U.S. 59, 73-76 (1995); In re
 7    7. Swift reliance on Defendant was justifiable         Eashai, 87 F.3d 1082, 1090 (9th Cir. 1996)
 8    given the extent of Swift’s investigation into
 9    the continued operation of Perfume Dynasty,
10    LLC
                                                             11 U.S.C. §523(a)(2)(A); Britton v. Price (In re
11    8. Defendant’s representations caused Swift            Britton), 950 F.2d 602, 604 (9th Cir.1991)
12    damages, including the utter failure of Debtor
13    to repay any of the advance.
14

15   B. Swift’s 11 U.S.C §523(a)(2)(B) Claim
16    UNDISPUTED MATERIAL FACTS                              EVIDENCE SHOWING FACTS ARE
17                                                           NOT SUBJECT TO DISPUTE
18    1. On or about May 31, 2017, Avi Cohen                 Declaration of Bonnie Carey at ¶8, Exhibit “A”
19    (“Debtor” or “Cohen”) completed an online
20    application for his business Perfume Dynasty
21    with various contact and financial details in
22    support of the application.
23    2. On the Application, Cohen indicated he              Declaration of Bonnie Carey at ¶9
24    needed the advance from Swift to “purchase
25    inventory” and represented his monthly gross
26    sales as $83,333.33.
27

28
                                                        10
Case 2:18-ap-01296-RK       Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                   Desc
                            Main Document Page 11 of 30



 1   3. Concurrently with the application, Debtor            Declaration of Bonnie Carey at ¶10
 2     provided documentation to support the
 3     information contained in the Application
 4     consisting of 4 months of bank statements,
 5     proof of active status in the Secretary of
 6     State, Business EXP report (which confirms
 7     the borrowers business address, active status,
 8     ownership and then confirms their trade
 9     history), Driver's License and portions of a
10     TLO investigative report (“Financial
11     Documentation”).
12   4. Subsequently, and in reliance on the                 Declaration of Bonnie Carey at ¶12;
13      Application and Financial Documentation,             Declaration of Daren M. Schlecter at ¶12,
14      Swift wired $75,000.00 to Cohen on June 2,           Exhibit “E”, Defendant’s Answer to Adversary
15      2017 in exchange for his agreement to repay          Complaint, within ¶11.
16      $92,175.00 in weekly draws in the amount
17      of $2,560.42 until paid in full (the
18      “Advance”).
19

20

21

22

23

24

25

26
27

28
                                                        11
Case 2:18-ap-01296-RK       Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                  Desc
                            Main Document Page 12 of 30



 1   5. Defendant knew at the time he took the             Declaration of Daren M. Schlecter at ¶14,
 2      Advance from Swift that he had insufficient        Exhibit “F” (Requests for Admission No. 9 &
 3      monies to repay Swift as of May 31, 2017.          13, ¶17, Exhibit “H” (late responses to
 4                                                         Requests for Admissions), which Plaintiff
 5                                                         asserts are both deemed admitted by operation
 6                                                         of law.
 7

 8                                                         RFA No. 11:
 9                                                         Admit that there were sufficient monies from
10                                                         May 31, 2017 to November, 2017 to repay the
11                                                         18 ADVANCE under the AGREEMENT.
12

13                                                         RFA No. 13:
14                                                         Admit that Perfume Dynasty, LLC did not have
15                                                         two full time employees as represented in the
16                                                         28 attached Application YOU submitted to
17                                                         Swift on May 31, 2017
18
                                                           Declaration of Daren M. Schlecter at ¶9,
19   6. Debtor/Defendant did not keep any                  Exhibit “C” Certified Copy of 341a Transcript
20      documents showing the sales of Perfume             at p. 15, Lines 1-8

21      Dynasty, LLC, including for July, 2017.
                                                           Declaration of Daren M. Schlecter at ¶9,
22   7. Debtor did not keep track of sales in the          Exhibit “C” Certified Copy of 341a Transcript
23   operation of Perfume Dynasty, LLC.                    at p. 5, Lines 19-24.
                                                           Declaration of Daren M. Schlecter at ¶¶3-4,
24   8. Debtor’s bankruptcy petition shows that his        Exhibit “A”
25   2017 and 2018 gross income from operating a
26   business was $0.00.
27

28
                                                      12
Case 2:18-ap-01296-RK       Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                     Desc
                            Main Document Page 13 of 30



 1   9. Based on the Debtor’s bankruptcy petition            Declaration of Daren M. Schlecter at ¶¶3-4,
 2   and testimony at his 341a meeting of creditors,         Exhibit “A” (page 32/33 of Debtor’s
 3   Perfume Dynasty, LLC was struggling                     bankruptcy petition showing no gross income
 4   financially at the time the advance was made to         from operation of his business);
 5   Debtor/Defendant.                                       Declaration of Daren M. Schlecter at ¶9,
 6                                                           Exhibit “C” – Certified Copy of 341a
 7                                                           Transcript at p. 7, Lines 14-25, p. 12, Lines 1-
 8                                                           12;
                                                             Declaration of Daren M. Schlecter at ¶12,
 9
                                                             Exhibit “E”, Defendant’s Answer to Adversary
10                                                           Complaint, within ¶¶ 13, 20

11                                                           LAW SUPPORTING
     CONCLUSIONS OF LAW
12                                                           CONCLUSIONS OF LAW
                                                             Lamar, Archer & Cofrin, LLP v. Appling, 138
13   1. Swift’s Application qualifies as a statement         S.Ct. 1752, 1760-1761 (2018)
14      “respecting the debtor's or an insider's
15      financial condition”
                                                             Lamar, Archer & Cofrin, LLP v. Appling, 138
16   2. Debtor’s statement of gross monthly sales            S.Ct. 1752, 1760-1761 (2018)
17      was a statement that has a direct relation to
18      or impact on the debtor's overall financial
19      status.
20

21

22

23

24

25

26
27

28
                                                        13
Case 2:18-ap-01296-RK       Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                    Desc
                            Main Document Page 14 of 30



                                                             First Interstate Bank of Nevada v. Greene (In re
 1   3. Given Defendant’s general lack of sales              Greene), 96 B.R. 279, 283 (9th Cir. BAP 1989)
 2      record keeping, keeping documents, and
 3      representation of zero gross income on his
 4      bankruptcy petition, his statement of gross
 5      monthly sales was a materially false
 6      statement which painted a substantially
 7      untruthful picture of his financial condition
 8      by misrepresenting information of the type
 9      which would normally affect the decision to
10      grant credit.
                                                     In re Gertsch, 237 BR 160, 170 (9 th Cir. BAP
11   4. Swift’s reliance on Defendant was reasonable 1999); In re Candland (9th Cir. 1996) 90 F3d
12   given the extent of Swift’s financial           1466, 1470

13   review/diligence into the sales and general
14   financial condition of Perfume Dynasty, LLC,
15   including the lack of any indication that the
16   Application was inaccurate or otherwise false.
                                                             11 U.S.C. §523(a)(2)(B); Candland v.
17   5. Defendant’s representations caused Swift             Insurance Co. of N. America (In re Candland),
18      damages, including the utter failure of              90 F.3d 1466, 1469 (9th Cir.1996).

19      Debtor to repay any of the advance.
20

21

22

23

24

25

26
27

28
                                                        14
Case 2:18-ap-01296-RK        Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                   Desc
                             Main Document Page 15 of 30



 1   C. Swift’s 11 U.S.C §523(a)(4) Claim

 2    UNDISPUTED MATERIAL FACTS                               EVIDENCE SHOWING FACTS ARE
 3                                                            NOT SUBJECT TO DISPUTE
 4   1. On or about May 31, 2017, Avi Cohen                   Declaration of Bonnie Carey at ¶8, Exhibit “A”
 5       (“Debtor” or “Cohen”) completed an online
 6       application for his business Perfume
 7       Dynasty with various contact and financial
 8       details in support of the application.
 9   2. Concurrently with the application, Debtor             Declaration of Bonnie Carey at ¶10
10       provided documentation to support the
11       information contained in the Application
12       consisting of 4 months of bank statements,
13       proof of active status in the Secretary of
14       State, Business EXP report (which confirms
15       the borrowers business address, active
16       status, ownership and then confirms their
17       trade history), Driver's License and portions
18       of a TLO investigative report (“Financial
19       Documentation”).
20

21

22

23   3. On or about May 31, 2017, Swift and Cohen Declaration of Bonnie Carey at ¶11, Exhibit
24       entered into a Future Receivables Sales              “B”
25       Agreement for an advance of $75,000.00 to
26       his business Perfume Dynasty, LLC (the
27       “Agreement” or “FRSA”)
28
                                                         15
Case 2:18-ap-01296-RK      Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                   Desc
                           Main Document Page 16 of 30



 1      4. In addition to agreeing that Cohen               Declaration of Bonnie Carey at ¶11, Exhibit
 2         would guarantee the debt, he agreed to           “B”; Declaration of Daren M. Schlecter at ¶12,
 3         give Swift two business bank accounts            Exhibit “E”, Defendant’s Answer to Adversary
 4         to initiate a weekly ACH debt to repay           Complaint, within ¶12.
 5         the advance, and granted Swift a
 6         security interest in Debtor’s collateral,
 7         including sales and inventory.
 8      5. Subsequently, and in reliance on the             Declaration of Bonnie Carey at ¶12;
 9         Application and Financial                        Declaration of Daren M. Schlecter at ¶12,
10         Documentation, Swift wired $75,000.00            Exhibit “E”, Defendant’s Answer to Adversary
11         to Cohen on June 2, 2017 in exchange             Complaint, within ¶11.
12         for his agreement to repay $92,175.00 in
13         weekly draws in the amount of
14         $2,560.42 until paid in full (the
15         “Advance”).
16      6. On or about June 2, 2017, Swift caused           Declaration of Bonnie Carey at ¶13, Exhibit
17         a UCC Financing Statement to be filed            “C"; Declaration of Daren M. Schlecter at ¶12,
18         with the California Department of State.         Exhibit “E”, Defendant’s Answer to Adversary
19                                                          Complaint, within ¶12.
20

21

22      7. The Agreement further required                   Declaration of Daren M. Schlecter at ¶12,
23         Perfume Dynasty through Debtor, to               Exhibit “E”, Defendant’s Answer to Adversary
24         provide and maintain an irrevocable              Complaint, within ¶12.
25         ACH debit to allow Plaintiff to take of
26         future receivables to satisfy the amount
27         of receivables purchased.
28
                                                       16
Case 2:18-ap-01296-RK       Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                    Desc
                            Main Document Page 17 of 30



 1   8. Just days later, in or about June, 2017,             Declaration of Daren M. Schlecter at ¶12,
 2      Perfume Dynasty by and through Debtor,               Exhibit “E”, Defendant’s Answer to Adversary
 3      defaulted on his first payment under the             Complaint, within ¶13.
 4      Agreement, failed to inform Plaintiff prior
 5      to debiting payments that there were
 6      insufficient funds in the bank account
 7      identified under the Agreement, and failed
 8      to maintain a bank account that could satisfy
 9      the Obligation.
10   9. Debtor maintained multiple other bank                Declaration of Daren M. Schlecter at ¶12,
11      accounts into which he continued to deposit          Exhibit “E”, Defendant’s Answer to Adversary
12      and thus divert sales receipts without               Complaint, within ¶13.
13      repaying Swift.
                                                             Declaration of Daren M. Schlecter at ¶12,
14   10. Debtor knew at the time he received the
                                                             Exhibit “E”, Defendant’s Answer to Adversary
15      Advance from Swift that he had closed or
                                                             Complaint, within ¶20; see also ¶9, Exhibit “C”
16      was planning on closing Perfume Dynasty,             – Certified Copy of 341a Transcript at p. 12,
17      LLC.                                                 Lines 1-12; see also ¶14, Exhibit “F” (Requests
18                                                           for Admission (“RFA”) No. 9 & 13, ¶17,
19                                                           Exhibit “H” (late responses to Requests for

20                                                           Admissions), which Plaintiff asserts are both
                                                             deemed admitted by operation of law.
21
                                                             RFA No. 9: Admit that YOUR first payment to
22
                                                             repay Swift under the AGREEMENT bounced
23                                                           in early June,
24                                                           13 2017.
25                                                           RFA No. 13: Admit that YOU knew YOU

26                                                           could not repay the ADVANCE to Swift on
                                                             May 31, 2017
27

28
                                                        17
Case 2:18-ap-01296-RK      Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                    Desc
                           Main Document Page 18 of 30



 1   11. Defendant knew at the time he took the            Declaration of Daren M. Schlecter at ¶14,
 2      Advance from Swift that He Had                     Exhibit “F” (Requests for Admission No. 9 &
 3      Insufficient Monies to Repay Swift as of           13, ¶17, Exhibit “H” (late responses to
 4      May 31, 2017                                       Requests for Admissions), which Plaintiff
 5                                                         asserts are both deemed admitted by operation
 6                                                         of law.
 7

 8                                                         RFA No. 11:
 9                                                         Admit that there were sufficient monies from
10                                                         May 31, 2017 to November, 2017 to repay the
11                                                         18 ADVANCE under the AGREEMENT.
12

13                                                         RFA No. 13:
14                                                         Admit that Perfume Dynasty, LLC did not have
15                                                         two full time employees as represented in the
16                                                         28 attached Application YOU submitted to
17                                                         Swift on May 31, 2017
18
19   12. Defendant did not use the monies from             Declaration of Daren M. Schlecter at ¶9,
20      Swift to purchase inventory, but to pay off        Exhibit “C” – Certified Copy of 341a
21      vendors.                                           Transcript at p. 12, Lines 2-12.
22

23

24

25

26
27

28
                                                      18
Case 2:18-ap-01296-RK        Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                   Desc
                             Main Document Page 19 of 30



 1   13. According to Swift’s records, Swift’s first        Declaration of Bonnie Carey at ¶14.
 2      attempt to withdraw monies from Debtor’s
 3      bankruptcy account in the amount of
 4      $2,560.42 bounced on or about June 9,
 5      2017, resulting in an NSF fee. Thus, Debtor
 6      made no payments towards the Loan.
 7   14. Defendant admitted at his 341(a) meeting of        Declaration of Daren M. Schlecter at ¶9,
 8      creditors that at the time he closed his            Exhibit “C” – Certified Copy of 341a
 9      business, he gave away all of his inventory         Transcript at p. 7, Lines 14-25, p. 8, Lines 1-3
10      for pennies on the dollar.
11   15. Defendant admitted at his 341(a) meeting of        Declaration of Daren M. Schlecter at ¶9,
12      creditors that he closed Perfume Dynasty,           Exhibit “C” – Certified Copy of 341a
13      LLC in or about June, 2017.                         Transcript, p. 7, Lines 14-18 [Closed the
14                                                          business about a year and half before 341a,
15                                                          which was on September 6, 2018]
16   16. After defaulting, Swift began phone and in         Declaration of Bonnie Carey at ¶15.
17      writing collection efforts. On or about July
18      10, 2017, Swift emailed a hold demand to
19      Paypal pursuant to the UCC Financing
20      Statement and guarantee under the FRSA.
21   17. Debtor used his Paypal account(s) to operate Declaration of Bonnie Carey at ¶15;
22      Perfume Dynasty, LLC.                               Declaration of Daren M. Schlecter at ¶9,
23                                                          Exhibit “C” – Certified Copy of 341a
24                                                          Transcript at p 15-17.
25   18. Debtor/Defendant did not keep any                  Declaration of Daren M. Schlecter at ¶9,
26      documents showing the sales of Perfume              Exhibit “C” Certified Copy of 341a Transcript
27      Dynasty, LLC, including for July, 2017              at p. 15, Lines 1-8
28
                                                       19
Case 2:18-ap-01296-RK        Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                     Desc
                             Main Document Page 20 of 30



 1   19. Debtor did not keep track of sales in the            Declaration of Daren M. Schlecter at ¶9,
 2      operation of Perfume Dynasty, LLC.                    Exhibit “C” Certified Copy of 341a Transcript
 3                                                            at p. 5, Lines 19-24.
 4   20. Debtor’s bankruptcy petition shows that his Declaration of Daren M. Schlecter at ¶¶3-4,
 5       2017 and 2018 gross income from                      Exhibit “A”
 6       operating a business was $0.00.
 7   21. Based on the Debtor’s bankruptcy petition            Declaration of Daren M. Schlecter at ¶¶3-4,
 8       and testimony at his 341a meeting of                 Exhibit “A” (page 32/33 of Debtor’s
 9       creditors, Perfume Dynasty, LLC was                  bankruptcy petition showing no gross income
10       struggling financially at the time the               from operation of his business);
11       advance was made to Debtor/Defendant.                Declaration of Daren M. Schlecter at ¶9,
12                                                            Exhibit “C” – Certified Copy of 341a
13                                                            Transcript at p. 7, Lines 14-25, p. 12, Lines 1-
14                                                            12;
15                                                            Declaration of Daren M. Schlecter at ¶12,
16                                                            Exhibit “E”, Defendant’s Answer to Adversary
17                                                            Complaint, within ¶¶ 13, 20
                                                              LAW SUPPORTING
18   CONCLUSIONS OF LAW
                                                    CONCLUSIONS OF LAW
19
                                                     Transamerica Commercial Fin. Corp. v.
     1. While Defendant entered into the            Littleton (In re Littleton), 942 F.2d 551, 555
20
        Agreement with Swift, the assets of Perfume (9th Cir.1991). First Del. Life Ins. Co. v. Wada
21                                                  (In re Wada), 210 B.R. 572, 576–77 (9th Cir.
        Dynasty by the granting of a security       BAP 1997); In re Montes, 177 B.R. 325, 331
22                                                  (Bankr. C.D. Cal. 1994)
        interest and subsequent UCC lien against
23
        the sales became Swift’s property to satisfy
24
        repayment of the Agreement. Defendant’s
25
        ability to relinquish collateral consisting of
26
        inventory of Perfume Dynasty, LLC but
27

28
                                                         20
Case 2:18-ap-01296-RK        Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                   Desc
                             Main Document Page 21 of 30



 1      failure to do so establishes Defendant’s
 2      conversion of the collateral where
 3      Defendant’s unilateral transfer of all of the
 4      inventory of the business for pennies on the
 5      dollar is evidence of intent to defraud with
 6      no reasonable expectation of continuation of
 7      business operations, which demonstrates
 8      embezzlement of Plaintiff’s collateral.
                                                             Transamerica Commercial Fin. Corp. v.
 9   2. Defendant’s lack of sales records and                Littleton (In re Littleton), 942 F.2d 551, 555
10      tracking sales is evidence of Defendant’s            (9th Cir.1991); First Del. Life Ins. Co. v. Wada
                                                             (In re Wada), 210 B.R. 572, 576–77 (9th Cir.
11      intent to defraud.                                   BAP 1997)
                                                             Transamerica Commercial Fin. Corp. v.
12   3. Defendant’s closing of Perfume Dynasty,              Littleton (In re Littleton), 942 F.2d 551, 555
13      LLC at or about the time the Advance was             (9th Cir.1991); First Del. Life Ins. Co. v. Wada
                                                             (In re Wada), 210 B.R. 572, 576–77 (9th Cir.
14      given is evidence of Defendant’s intent to           BAP 1997)
15      defraud.
                                                             Transamerica Commercial Fin. Corp. v.
16   4. Defendant’s default on his first payment             Littleton (In re Littleton), 942 F.2d 551, 555
17      under the Agreement is evidence of                   (9th Cir.1991); First Del. Life Ins. Co. v. Wada
                                                             (In re Wada), 210 B.R. 572, 576–77 (9th Cir.
18      Defendant’s intent to defraud.                       BAP 1997)
19                                                           Transamerica Commercial Fin. Corp. v.
     5. Defendant’s use of the Advance monies to             Littleton (In re Littleton), 942 F.2d 551, 555
20
        pay off other vendors is evidence of                 (9th Cir.1991); First Del. Life Ins. Co. v. Wada
21                                                           (In re Wada), 210 B.R. 572, 576–77 (9th Cir.
        Defendant’s intent to defraud.                       BAP 1997)
22
                                                             Transamerica Commercial Fin. Corp. v.
23   6. Defendant’s failure to pay any amount of             Littleton (In re Littleton), 942 F.2d 551, 555
24      the Advance is evidence Defendant’s intent           (9th Cir.1991); First Del. Life Ins. Co. v. Wada
                                                             (In re Wada), 210 B.R. 572, 576–77 (9th Cir.
25      to defraud.                                          BAP 1997)

26                                                           Transamerica Commercial Fin. Corp. v.
     7. Defendant’s use of multiple unexplained              Littleton (In re Littleton), 942 F.2d 551, 555
27
        bank accounts, including a separate Paypal           (9th Cir.1991); First Del. Life Ins. Co. v. Wada
28
                                                        21
Case 2:18-ap-01296-RK        Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                   Desc
                             Main Document Page 22 of 30



                                                              (In re Wada), 210 B.R. 572, 576–77 (9th Cir.
 1       account is evidence of Defendant’s intent to         BAP 1997)
 2       defraud.
 3

 4   D. Swift’s 11 U.S.C §523(a)(6) Claim

 5    UNDISPUTED MATERIAL FACTS                               EVIDENCE SHOWING FACTS ARE

 6                                                            NOT SUBJECT TO DISPUTE

 7   1. On or about May 31, 2017, Avi Cohen                   Declaration of Bonnie Carey at ¶8, Exhibit “A”

 8       (“Debtor” or “Cohen”) completed an online

 9       application for his business Perfume

10       Dynasty with various contact and financial

11       details in support of the application.

12    2. Concurrently with the application, Debtor            Declaration of Bonnie Carey at ¶10

13       provided documentation to support the

14       information contained in the Application

15       consisting of 4 months of bank statements,

16       proof of active status in the Secretary of

17       State, Business EXP report (which confirms

18       the borrowers business address, active

19       status, ownership and then confirms their

20       trade history), Driver's License and portions

21       of a TLO investigative report (“Financial

22       Documentation”).

23

24

25

26   3. On or about May 31, 2017, Swift and Cohen Declaration of Bonnie Carey at ¶11, Exhibit
27       entered into a Future Receivables Sales              “B”

28
                                                         22
Case 2:18-ap-01296-RK        Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                  Desc
                             Main Document Page 23 of 30



 1       Agreement (“FRSA”) for an advance of
 2       $75,000.00 to his business Perfume
 3       Dynasty, LLC (the “Agreement”).
 4    4. In addition to agreeing that Cohen would            Declaration of Bonnie Carey at ¶11, Exhibit
 5        guarantee the debt, he agreed to give Swift        “B”; Declaration of Daren M. Schlecter at ¶12,
 6        two business bank accounts to initiate a           Exhibit “E”, Defendant’s Answer to Adversary
 7        weekly ACH debt to repay the advance,              Complaint, within ¶12.
 8        and granted Swift a security interest in
 9        Debtor’s collateral, including sales and
10        inventory.
11   5. Subsequently, and in reliance on the                 Declaration of Bonnie Carey at ¶12;
12      Application and Financial Documentation,             Declaration of Daren M. Schlecter at ¶12,
13      Swift wired $75,000.00 to Cohen on June 2,           Exhibit “E”, Defendant’s Answer to Adversary
14      2017 in exchange for his agreement to repay          Complaint, within ¶11.
15      $92,175.00 in weekly draws in the amount of
16      $2,560.42 until paid in full (the “Advance”).
17   6. On or about June 2, 2017, Swift caused a             Declaration of Bonnie Carey at ¶13, Exhibit
18       UCC Financing Statement to be filed with            “C"; Declaration of Daren M. Schlecter at ¶12,
19       the California Department of State.                 Exhibit “E”, Defendant’s Answer to Adversary
20                                                           Complaint, within ¶12.
21

22

23

24

25   7. The Agreement further required Perfume               Declaration of Daren M. Schlecter at ¶12,
26       Dynasty through Debtor, to provide and              Exhibit “E”, Defendant’s Answer to Adversary
27       maintain an irrevocable ACH debit to allow          Complaint, within ¶12.
28
                                                        23
Case 2:18-ap-01296-RK       Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                    Desc
                            Main Document Page 24 of 30



 1      Plaintiff to take of future accounts
 2      receivables to satisfy the amount of
 3      receivables purchased.
 4   8. Just days later, in or about June, 2017,             Declaration of Daren M. Schlecter at ¶12,
 5      Perfume Dynasty by and through Debtor,               Exhibit “E”, Defendant’s Answer to Adversary
 6      defaulted on his first payment under the             Complaint, within ¶13.
 7      Agreement, failed to inform Plaintiff prior
 8      to debiting payments that there were
 9      insufficient funds in the bank account
10      identified under the Agreement, and failed
11      to maintain a bank account that could satisfy
12      the Obligation.
13   9. Debtor maintained multiple other bank                Declaration of Daren M. Schlecter at ¶12,
14      accounts into which he continued to deposit          Exhibit “E”, Defendant’s Answer to Adversary
15      and thus divert sales receipts without               Complaint, within ¶13.
16      repaying Swift.
17

18
19

20

21

22

23
                                                             Declaration of Daren M. Schlecter at ¶12,
24   10. Debtor knew at the time he received the
                                                             Exhibit “E”, Defendant’s Answer to Adversary
25      Advance from Swift that he had closed or
                                                             Complaint, within ¶20; see also ¶9, Exhibit “C”
26      was planning on closing Perfume Dynasty,             – Certified Copy of 341a Transcript at p. 12,
27      LLC.                                                 Lines 1-12; see also ¶14, Exhibit “F” (Requests
28
                                                        24
Case 2:18-ap-01296-RK      Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                    Desc
                           Main Document Page 25 of 30



                                                           for Admission (“RFA”) No. 9 & 13, ¶17,
 1
                                                           Exhibit “H” (late responses to Requests for
 2
                                                           Admissions), which Plaintiff asserts are both
 3
                                                           deemed admitted by operation of law.
 4                                                         RFA No. 9: Admit that YOUR first payment to
 5                                                         repay Swift under the AGREEMENT bounced

 6                                                         in early June,
                                                           13 2017.
 7
                                                           RFA No. 13: Admit that YOU knew YOU
 8
                                                           could not repay the ADVANCE to Swift on
 9
                                                           May 31, 2017
10                                                         Declaration of Daren M. Schlecter at ¶14,
     11. Defendant knew at the time he took the            Exhibit “F” (Requests for Admission No. 9 &
11
        Advance from Swift that he had insufficient        13, ¶17, Exhibit “H” (late responses to
12                                                         Requests for Admissions), which Plaintiff
        monies to repay Swift as of May 31, 2017.          asserts are both deemed admitted by operation
13                                                         of law.
14                                                         RFA No. 11:
15                                                         Admit that there were sufficient monies from
                                                           May 31, 2017 to November, 2017 to repay the
16                                                         18 ADVANCE under the AGREEMENT.
                                                           RFA No. 13:
17                                                         Admit that Perfume Dynasty, LLC did not have
                                                           two full time employees as represented in the
18                                                         28 attached Application YOU submitted to
19                                                         Swift on May 31, 2017

20

21

22   12. Defendant did not use the monies from             Declaration of Daren M. Schlecter at ¶9,

23      Swift to purchase inventory, but to pay off        Exhibit “C” – Certified Copy of 341a

24      vendors.                                           Transcript at p. 12, Lines 2-12.

25

26
27

28
                                                      25
Case 2:18-ap-01296-RK        Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                   Desc
                             Main Document Page 26 of 30



 1   13. According to Swift’s records, Swift’s first        Declaration of Bonnie Carey at ¶14.
 2      attempt to withdraw monies from Debtor’s
 3      bankruptcy account in the amount of
 4      $2,560.42 bounced on or about June 9,
 5      2017, resulting in an NSF fee. Thus, Debtor
 6      made no payments towards the Loan.
 7   14. Defendant admitted at his 341a meeting of          Declaration of Daren M. Schlecter at ¶9,
 8      creditors that at the time he closed his            Exhibit “C” – Certified Copy of 341a
 9      business, he gave away all of his inventory         Transcript at p. 7, Lines 14-25, p. 8, Lines 1-3
10      for pennies on the dollar.
11   15. Defendant admitted at his 341a meeting of          Declaration of Daren M. Schlecter at ¶9,
12      creditors that he closed Perfume Dynasty,           Exhibit “C” – Certified Copy of 341a
13      LLC in or about June, 2017.                         Transcript, p. 7, Lines 14-18 [Closed the
14                                                          business about a year and half before 341a,
15                                                          which was on September 6, 2018]
16   16. After defaulting, Swift began phone and in         Declaration of Bonnie Carey at ¶15.
17      writing collection efforts. On or about July
18      10, 2017, Swift emailed a hold demand to
19      Paypal pursuant to the UCC Financing
20      Statement and guarantee under the FRSA.
21

22   17. Debtor used his Paypal account(s) to operate Declaration of Bonnie Carey at ¶15;
23      Perfume Dynasty, LLC.                               Declaration of Daren M. Schlecter at ¶9,
24                                                          Exhibit “C” – Certified Copy of 341a
25                                                          Transcript at p 15-17.
26
27

28
                                                       26
Case 2:18-ap-01296-RK        Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                 Desc
                             Main Document Page 27 of 30



 1   18. Debtor/Defendant did not keep any                Declaration of Daren M. Schlecter at ¶9,
 2      documents showing the sales of Perfume            Exhibit “C” Certified Copy of 341a Transcript
 3      Dynasty, LLC, including for July, 2017.           at p. 15, Lines 1-8
 4   19. Debtor did not keep track of sales in the        Declaration of Daren M. Schlecter at ¶9,
 5      operation of Perfume Dynasty, LLC.                Exhibit “C” Certified Copy of 341a Transcript
 6                                                        at p. 5, Lines 19-24.
 7   20. Debtor’s bankruptcy petition shows that his Declaration of Daren M. Schlecter at ¶¶3-4,
 8       2017 and 2018 gross income from                  Exhibit “A”
 9       operating a business was $0.00.
10   21. Based on the Debtor’s bankruptcy petition        Declaration of Daren M. Schlecter at ¶¶3-4,
11       and testimony at his 341a meeting of             Exhibit “A” (page 32/33 of Debtor’s
12       creditors, Perfume Dynasty, LLC was              bankruptcy petition showing no gross income
13       struggling financially at the time the           from operation of his business);
14       advance was made to Debtor/Defendant.            Declaration of Daren M. Schlecter at ¶9,
15                                                        Exhibit “C” – Certified Copy of 341a
16                                                        Transcript at p. 7, Lines 14-25, p. 12, Lines 1-
17                                                        12;
18                                                        Declaration of Daren M. Schlecter at ¶12,
19                                                        Exhibit “E”, Defendant’s Answer to Adversary
20                                                        Complaint, within ¶¶ 13, 20
21

22

23

24                                                        LAW SUPPORTING
     CONCLUSIONS OF LAW
                                                          CONCLUSIONS OF LAW
25
                                                          Carrillo v. Su (In re Su), 290 F.3d 1140, 1142
     1. Defendant acted willfully because he could        (9th Cir.2002).
26
        only have known that the transfer of
27

28
                                                     27
Case 2:18-ap-01296-RK       Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                    Desc
                            Main Document Page 28 of 30



 1      Perfume Dynasty LLC’s inventory for
 2      pennies on the dollar would result in injury
 3      to Swift based on the security interest
 4      granted in Swift’s favor.
                                                            Carrillo v. Su (In re Su), 290 F.3d 1140, 1142
 5   2. Defendant acted willfully because he could          (9th Cir.2002).
 6      only have known that the use of the
 7      Advance to pay off vendors instead of
 8      purchasing inventory would result in injury
 9      to Swift based on the security interest
10      granted in Swift’s favor.
                                                            Carrillo v. Su (In re Su), 290 F.3d 1140, 1142
11   3. Defendant acted willfully because he could          (9th Cir.2002).
12      only have known that his closing or
13      planning on closing Perfume Dynasty at or
14      about the time he accepted the Advance
15      from Swift would result in injury to Swift
16      based on the security interest granted in
17      Swift’s favor.
                                                            Petralia v. Jercich (In re Jercich), 238 F.3d
18   4. Defendant’s act of giving away Perfume              1202, 1209 (9th Cir.2001); Transamerica
19      Dynasty’s inventory for pennies on the              Commercial Fin. Corp. v. Littleton (In re
                                                            Littleton), 942 F.2d 551, 554(9th Cir.1991).
20      dollar showed malice because it was a
21      wrongful act which necessarily produced
22      harm and was without just cause or excuse.
23

24

25

26                                                          Petralia v. Jercich (In re Jercich), 238 F.3d
     5. Defendant’s act paying off other vendors            1202, 1209 (9th Cir.2001); Transamerica
27      instead of purchasing inventory with the            Commercial Fin. Corp. v. Littleton (In re
                                                            Littleton), 942 F.2d 551, 554(9th Cir.1991)
28
                                                       28
Case 2:18-ap-01296-RK       Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21                    Desc
                            Main Document Page 29 of 30



 1      Advance money from Swift showed malice
 2      because it was a wrongful act which
 3      necessarily produced harm and was without
 4      just cause or excuse.
                                                            Petralia v. Jercich (In re Jercich), 238 F.3d
 5   6. Defendant’s act of accepting the Swift              1202, 1209 (9th Cir.2001); Transamerica
 6      Advance at the time he was closing or               Commercial Fin. Corp. v. Littleton (In re
                                                            Littleton), 942 F.2d 551, 554(9th Cir.1991)
 7      planning on closing Perfume Dynasty
 8      showed malice because it was a wrongful
 9      act which necessarily produced harm and
10      was without just cause or excuse.
                                                            F.T.C. v. Publishing Clearing House, Inc., 104
11   7. Defendant’s Statement of Genuine Issues of          F.3d 1168, 1171 (9th Cir. 1997)
12      Material Fact in Dispute in Support of
13      Opposition to Motion for Summary
14      Judgment Pursuant to Local Rule 56-2, filed
15      on November 3, 2020, is insufficient to
16      create a genuine issue of material fact
17      because the Statement is a conclusory, self-
18      serving declaration, lacking detailed facts
19      and any supporting evidence.
20

21

22

23

24
     DATED: August 26, 2020                                 Law Office of Daren M. Schlecter
25
                                                                    /s/ Daren M. Schlecter
26
                                                                By: _____________________________
27
                                                                    Daren M. Schlecter, Esq.
28
                                                       29
Case 2:18-ap-01296-RK         Doc 64 Filed 12/07/20 Entered 12/07/20 09:16:21            Desc
                              Main Document Page 30 of 30



                                         ORDER
 1
            The above Separate Statement of Uncontroverted Facts and Conclusions of Law as reviewed
 2
     and modified by the court is hereby adopted and so ordered. By separate order being filed and
 3   entered concurrently herewith, the court grants Plaintiff’s motion for summary judgment.
 4          IT IS SO ORDERED.
 5                                       ###

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23
     Date: December 7, 2020
24

25

26
27

28
                                                     30
